Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
DETAILED ACTION


Allowable Subject Matter
Claims 1-5,8,10-11,14,16-22 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the following which is present in all of the independent claims of the application:

generate a first user interface enabling selection of a final invoice number and displaying the final bill with at least an item column, a description column, a billed quantity column and a net value; and
generate a second user interface upon selection of the final invoice number and further selection to change a header on the first user interface, the second user interface including an output panel configured to generate a popout box with a list of a plurality of different output types for the final bill which are selectable by a user.





The examiner notes that the claimed language appears to conform to features in Applicant’s Fig.5 and 7.  

Sage Timeslips discloses a commercial time and billing software package.
Lee is directed to a billing monitoring system.   
Bill4time is a client billing package that allows a user to customize the look of a final bill to a client.  (Bill4time, p.15).  

Newly cited Rasheed, “Avaza Releases More Flexible Invoice Templates”, 3/2017, available at https://www.avaza.com/avaza-releases-more-flexible-invoice-templates/ discloses billing software with a invoice template editing popup.  (Rasheed, p.2)

However the art does not explicitly disclose the particular interface features as claimed.


The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  Applicant’s independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly applicant’s claims are allowable for the reasons identified.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687